 In the Matterof EDWARD G. BUDDMANUFACTURINGCOMPANYandFOREMAN'SASSOCIATIONOF AMERICA,CHAPTER 77Case No. 7-C-1305.-Decided January 30, 19416DECISIONANDORDEROn June 23, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set out in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.Counsel for the Boardfiled exceptions and a supporting brief to the. Trial Examiner's findingthat the respondent had not violated the Act with respect to the lay-offof employee Fred P. Schieman.On January 22, 1946, the Boardheard oral argument at Washington, D. C.The respondent partici-pated in the argument; the Union submitted a brief in lieu ofargument.aThe Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions of the respondent and counsel for the Board,the contentions advanced at the oral argument before the Board andin the briefs submitted by the parties, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.THE REMEDYHaving found that the respondent has engaged in conduct violativeof the Act, we shall order it to cease and desist not only from suchconduct, but also, for the reasons hereinafter set forth, from in anyother manner interfering with, restraining, or coercing its supervisoryemployees in the exercise of the rights guaranteed in Section 7 of theAct.The respondent, acting through its personnel director and plantmanager, questioned its foremen about their union affiliation, requestedthem under threat of discharge to resign from the Union and to65 N. L.R. B., No. 106.612 EDWARD G. BUDDMANUFACTURING COMPANY613desist from organizational activities, threatened to close the plantbefore it would recognize the Union, and refused to transfer anemployee to a production job, contrary to its well established practice,for the reason that said employee, after having been warned thatcontinuation of union solicitation would result in his being laid off,failed to fulfill his promise to discontinue soliciting for the Union.The respondent's coercive course of conduct to defeat self-organizationand its objects among its foremen culminated in the discriminatorydischarge of employee Owens, conduct which "goes to the very heartof the Act." 1Upon the entire record, it is reasonable to infer, andwe find, that the respondent has displayed an attitude of oppositionto the purposes of the Act to protect the rights of the supervisoryemployees, generally.Because of the respondent's unlawful conduct,and the underlying purpose manifested thereby, we are convinced thatthe unfair labor practices found are persuasively related to the otherunfair labor practices proscribed by the Act, and that danger of theircommission in the future is to be anticipated from the respondent'sconduct in the past 2The preventive purposes of the Act will bethwarted unless our order is coextensive with the threat.However,unlike the recommendation of the Trial Examiner, we shall limit ourcease and desist order to supervisory employees and to the Foreman'sAssociation of America.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, Edward G. Budd Manu-facturing Company, Detroit, Michigan, andits officers,agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Foreman's Association ofAmerica, by discharging, laying off, or refusing to transfer to produc-tion jobs any of its supervisory employees, or by discriminating inany other manner in regard to their hire or tenure of employmentor any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits supervisory employees in the exercise of the right to self-organiza-tion,to form,join, assist,or bargain collectively through Foreman'sAssociation of America, and to engage in concerted activities for theIN L. R B. V. Entwistle ManufacturingCo., 120 F. (2d) 352, 356(C. C. A. 4) ;see alsoN. L. R B. v. Automotive Maintenance MachineryCo, 116 F.(2d) 350,353 (C.C. A. 7),where the Court observed:"No more effective form of intimidation nor one more violativeof the N. L R Act can be conceived than discharge of an employee,because , he,Joined theunion .',seeMay Department Stores Companyv.N L. R. B.,66 S. Ct. 203. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Oscar Owens immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges;(b)Make whole Oscar Owens for any loss of pay he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a suns of money equal to the amount whichhe normally would have earned as wages during the period fromthe date of his discharge to the date of the respondent's offer of re-instatement, less his net earnings during such period;(c)Post immediately at its plant at Detroit, Michigan, copies ofthe notice attached hereto, marked "Appendix A." Copies of saidnotice to be furnished by the Regional Director for the SeventhRegion, shall, after being duly signed by the respondent, be postedby it immediately, upon receipt thereof, and maintained for sixty(60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by other material;(d)Notify the Regional Director for the Seventh Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminated in regard to the hire and tenure ofemployment of Fred P. Schieman, be, and it hereby is, dismissed.MR. GERARD D. REiLLY took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any-manner interfere with, restrain, or coerceour supervisory employees in the exercise of their right to self-organization, to form, join, assist, or bargain collectively throughForeman's Association of America, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection. EDWARD G. BUDDMANUFACTURING COMPANY615We will offer to Oscar Owens immediate and full reinstatementtohis former and substantially equivalent position withoutprejudice to any seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay suffered as aresult of the discrimination.All our supervisory employees are free to become orremain membersof the above-named union.We will not discriminate in regard to hireor tenure of employment or any term or condition of employmentagainst any supervisory employee because of membership in or activityon behalf of said labor organization.EDWARD G. BUDDMANUFACTURINGCOMPANY,EmployerDated -------------- By ------------------------ -------------(Representative)(Title)NOTE : Any of the above-named employeespresentlyserving in the armed forcesof the United States will be offeredfull reinstatement upon application inaccordance with the Selective Service Actafter dischargefrom the armedforces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. David Cttrinfor the Board.Mr. Albert E. Meder,ofBeaumont, Smith, and Han is,Detroit, Mich, for therespondent.Mr.Walter M. Nelson,byDir.Bernard E Konopka,Detroit,Mich., andMr.William Valiance,Detroit,Mich.,for the Union.STATEMENT OF THE CASEUpon a second amended charge, duly filed by Foreman's Association of America,Chapter 77, herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director of the Seventh Region (Detroit, Michi-gan) issued its complaint dated May 4, 1945, against Edward G. Budd Manufac-turing Company, Detroit, Michigan, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint,together with notice of hearing thereon, were duly served upon the respondentand the Union.With respect to unfair labor practices,the complaint alleges in substance thatthe respondent:(1) from on or about March 19, 1944, did interrogate its super-visory employees as to their membership in and activities on behalf of the Union,did advise,urge, and warn its supervisory employees to refrain from assistingbecoming, or remaining members of the Union, threatening them with discharge ifthey continued such activities, did vilify, disparage, and express disapproval ofthe Union and threatened to close its plant if the Union did succeed in organizingits Detroit plant; and(2) did discharge Fred P. Schieman and Oscar Owens, andfailed and refused to reemploy said employees because of their union activities.Respondent filed its answer, verified by Robert H Erwood, its Director ofPersonnel, on May 11, 1945.The answer includes a motion to dismiss the com- 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint.The answer admits the allegations of the complaint in respect to thenature and extent of respondent's business and that the Union is a labor organiza-tion within the meaning of Section 2 (5) of the ActAs to Schieinan, respondentdenies that he was discriminatorily discharged.As to Owens, the answer"admits that it laid him off and that it refuses to-reemploy him, and alleges thereason to be that he attempted to organize members of the Company's super-vision into a labor organization and that, when warned that continuation of suchaction would result in his being laid off, he agreed to discontinue such activitiesbut failed to do so, whereupon he was laid off " The answer further admits theallegations of interrogation of its supervisory employees concerning union activi-ties and warnings to desist, but denies that it threatened to close the plant, orvilified the Union.Pursuant to notice, a hearing was held at Detroit, Michigan, on May 22 and23, 1945, before the undersigned, Sidney L. Feller, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel, and the Union by counsel and a iepreseutalive.Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all pan tiesDining the hearing,respondent renewed its motion to dismiss the complaint.Decision was reservedon this motion. It is disposed of by the findings hereinafter made.Decision wasalso reserved on respondent's general motion to contorm the pleadings to theproof in substantive mattersThis latter motion is now denied'At the closeof the hearing, counsel for the Board moved to amend the complaint as to formalmatters.This motion was granted without objection as to all pleadings.Oralargument was presented on behalf of the Board and the Union. and a brief wasfiled on behalf of respondent.Upon the entire record in the case and from his obseivation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is a Pennsylvania corporation having its principal office inPhiladelphia, PennsylvaniaItopeiates, among others. d plant in Detroit,Michigan, herein called the plant, which plant is the only one concerned in thisproceeding.At this plant, respondent is now engaged in, and has been at alltimes hereinafter mentioned continuously engaged in, the manufacture, sale, anddistribution of fabricated steel products, including heavy duty truck bodies,aircraft bomb-bay doors, and miscellaneous stampingsDuring the year 1944,respondent purchased materials, supplies, and equipment valued at approxi-mately 5 million dollars, of which approximately 10 percent was shipped torespondent's plant, from points outside the State of Michigan.During the sameperiod, respondent's receipts from the sale of fabricated and partially fabricatedproducts, materials, and equipment manufactured at its plant were in excess of5million dollarsApproximately 90 percent of such products was sold byrespondent to other manufacturing concerns in the State of Michigan, and theseiAs indicated above, the answer was verified by Erwood, respondent'sdirector of per-sonnelCounsel for respondent stated that the motion was made with special reference tothe testimony of Erwood as elicited by counsel for the Board. Counselfor respondentfurther stated : "I wouldn't want to pe more specific now, without having a chance to readthe transcriptIwould like to have the right to file a brief, in which brief I will coverthat subject if, after receiving the transcript, I deteimme it is a matterIdesire toamend."No discussion concerning the motion is contained in respondent's brief. EDWARD G. BUDDMANUFACTURING COMPANY617manufacturing concernseither further fabricated the said productsand sold,transported,and distributed them to purchasers outside the State of Michigan,or incorporatedthem into their own products which were sold, transported, anddistributedin a similarmanner.Respondent admits that it is engaged in commerce within the meaning of theAct.II.TIME ORGANIZATION INVOLVEDForeman's Association of America,Chapter 77,unaffiliated,is a labor organi-zation admitting to membership supervisory employees of the respondent?I.1'11E IJNFAIR LABOR PRACTICESA. Interference, restraint, and coercionForemen at respondent's plant first became interested in self-organization inthe early part of 1944.After some communication with the Foreman's Associa-tion of America, a chapter was organized. The first meeting was held a few weeksbefore Easter and Foremen Oscar Owens, Ernest McNary, and Louis Harrisonwere elected temporary officers.Robert Erwood, Director of Peisonnel, learned of the efforts of the foremento organize."He also learned the identities of the officers selected.Promptcounter-measures were immediately taken to stop the organization drive. Erwoodsummoned Owens, McNary, and Harrison to his officeThere, Erwood and PlantManager Walton questioned them as to their membership in the Union, the officesthey held therein, and their reasons for wanting a Union. This meeting occurredabout March 29, 1944A few days later, the three foremen were called to another meeting with Waltonand Erwood. Erwood told them, "you either got to resign as officers of the Unionor resign from the Company."Walton added, "You fellows cannot belong to it{the Union] and work for Budd." 4 They were also requested to stop all organi-zational activity.The men asked for time to arrive at a decision and the meet-ing then ended. Subsequently they were pressed for a decision and they finallyinformed Walton and Erwood that they would resign from office. Later theydid so and notified Erwood accordingly.Subsequently, all foremen, separately or in small groups, wore called beforeWalton, Erwood, 'and other supervisors and questioned as to why they wanted aunion, and what grievances they had. They were also told that they did not needa union, that respondent did not want them to belong to a union, and that respond-ent was opposed to a union of foremen 62See SossManufacturing Company,et at,56 N. L. It.B. 348;Packard Motor Car com-pany,61 N. L. R B. 4.8Except where indicated,there was no dispute among the witnesses as to the unionactivities carried on by foremen and respondent's reaction to those activities.Respond-ent in its answer has admitted most of its activities as alleged in the complaint.Thefindings in this section are based chiefly on the testimony of Erwood4These findings are based chiefly upon the testimony or Oscar Owens which Is credited.Erwood's testimony was not as detailed as to the sequence of events or what was said,but he did testify that the men were asked to resign from office,and that he"inferred"that they would he discharged.His testimony is not at variance with that of Owens6Erwood testified that the,foremen were not asked whether they belonged to the Union.He further testified,"We assumed,after all,that theydid belong to the Union or wewouldn't have had them in the meeting."Thisisat variance with the admission inthe answer that foremen were asked such questions.Erwood also denied that foremen,other than officers of the Union,were threatened with discharge.The answer admitsthe allegations of the complaint that respondent-"did warn and threaten its supervisoryemployees that they would be discharged unless they resigned their membership in or 618'DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undenied and, in fact respondent expressly admits, that it was and isstrongly opposed to the unionization of its foremen and took direct action toprevent the organization of the Union by direct threats to its leaders and bystatements to all other foremen that it was opposed to the Union and did not wantthem to be members in it. Its conduct constituted interference, restraint, andcoercion and is not protected as an exercise of free speech 6In its answer respondent urges that the complaint be dismissed for the follow-ing reasons:1.The Board does not have jurisdiction.2.These foremen are not included within the Act.3.The foremen involved are not employees within the meaning of the Act.4.The foremen are employers within the meaning of the Act.5.Including these foremen within the Act would not effectuate the policiesof the Act nor the national welfare.6.It is not in the public interest to include these foremen within the Act.The testimony established the fact that the foremen at the plant are super-visory employees who occupy an intermediate position between top manage-ment and the rank and file employees. They are in charge of production in theirrespective departments where they carry out production schedules which havebeen arranged and blueprinted for them and from which they can only departin minor matters or in emergencies. All hiring is done through the EmploymentOffice which passes on their requests for helpForemen can recommend dis-charges, but those recommendations only become effective after they have beenpassed upon by the Personnel DepartmentForemen have the right and dutyof attempting to settle grievances in the first instance, but they ate bound byestablished rules and regulations and the contract between respondent and theUnion representing its rank and file employees. Employees who wish to do sohave the right to resort to the established grievance procedure and appeal deci-sions of foremenIn short, foremen are bound by directions from their ownsupervisors, but in their own departments, as supervisors, they exercise a gooddeal of discretion in carrying out their orders.The Board has considered the status of employees in supervisory positions.In the Soss case' the Board ruled that supervisors are "employees" within themeaning of the Act and are entitled to protection under Section 8 (1) and (3)of the Act.Respondent argues that the Soss decision is wrong and also thatit is not controlling in this caseThese contentions have been considered in thelight of the recentPackai ddecision 8 where the Board reaffirmed its decisionin the Soss case and held arguments similar to those now urged as no bar to apetition filed by Foreman's Association of America for certification of repre-sentatives 'of a group of supervisory employees.Respondent's contentionsare rejected, and the undersigned finds that respondent's supervisory employeesceased to engage in activities on behalf of the Union" The undersigned finds, thatrespondent openly expressed its strong opposition to the Union and urged its foremento withdraw from it and that the statements carried with it the definite threat of reprisalir the supervisory employees continued to organize and was so understood by the fore-men.Vincent Depuye testified that Erwood declared at one of the meetings that theplant would be closed before the Union would be recognizedErwood denied makingthis statement.Depuye's testimony is credited8N. L. R B. v. Virginia Electric and PowerCo., 314 U. S. 469;N. L R. B v AmericanTube BendingCo , 134 F. (2d) 993 (C C A 2), cert. denied 320 U S. 768 ,Edward G.Budd Mfg. Co.,,v. N. L. R B.,142 F. (2d) 922 (C. C. A 3);Elastic Stop Nut Corporationv.N. L. R. B.,142 F. 1(2d) 371 (C. C. A. 8) ;N. L. R. B. v. M. E. Blatt Co.,143 F. (2d)268 (C. C. A. 3).7SossManufacturing Company, et al,56 N. LR. B. 348.6 Packard Motor Car Company,61 N. L. R. B 4. EDWARD G. BUDDMANUFACTURING COMPANY619are employees within the meaning of the Act and entitled to the protection ofSection 8(1) and(3) thereof.The undersigned concludes and finds that by the remarks of Personnel Di-rectorErwood and Plant Manager Walton,and by the'totality of their actsand conduct as found above,respondent interfered v-ith, restrained,and coercedits employees in the exercise of the rightsguaranteedin Section 7 of the Act,and did thereby commit unfair labor practiceswithinthe meaning of Section 8(1) thereof.B The discriniaroiatoi-lldischarge°Oscar Ovens was the leader of the organizing movement among the foremenat the plantHe had been elected temporary president of the Union at its firstmeeting.Erwood learned of his activities and, as previously related, Erwoodand Walton threatened Owens and the other officers with discharge unless theyresigned their positions in the Union, withdrew from it, and ceased all organi-zational activity on its behalf.Owens resigned his position with the Union at ameeting held on April 2, 1944.On April 14, 1944, Superintendent Montee told Owens that his employmentwas terminatedOwens complained about the short notice and said, "Thisdoesn't come from you "Montee replied, "Well, I knowYou know what it isall about"Owens then spoke to Erwood and asked to be placed in a production job asa Hank and file employee." Owens was a competent employee and, at the timeof his application for transfer, there was work to which lie could be transferred.However, Erwood had received word that Owens was still continuing activitieson behalf of the Union and he refused to permit Owens' transfer because of thelatten's union activities.The Board alleges that Owens was discharged for his union activities. In itsanswer, respondent "admits that it laid him [Owens] off and that it refuses toreemploy him, and alleges the reason to be that he attempted to organize membersof the Company's supervision into a labor organization and that, when warnedthat coltinuation of such action would result in his being laid off, he agreedto discontinue such activities but failed to do so whereupon he was laid off."Erwood; who assisted in the preparation of the answer and who verified it, testi-fied that actually Owens was laid off with some other foremen pursuant to areduction in force and not because of his union activities.After the lay-off of Owens, a group of foremen met with Erwood and Waltonand protested his lay-off and asked for his reinstatement.This request wasrefusedWalton declared that Owens was "fired" because lie vas a liar"The undersigned concludes and finds that the union activities of Owens playeda part in his selection for lay-off. In any event, there is no dispute that hewas refused further employment, which would normally have been offered him,solely because of his union activities.This in itself was a violation of Section8 (3) of the Act.C. The alleged discriminatory dischargeFred P. Sch;eman had been employed by respondent since 1935He had beenacting as a supervisor since 1940. In March 1943, he became a foreman in the°The findings in this section are based chiefly on the testimony of Owens and Erwood.° It was respondent's policy to promote from the ranks and also to allow supervisors toreturn to non-supervisory jobs when there was no work for them as supervisorsRespond-eut's contract with the rank and file union expressly provided tor these transfersThis finding is based upon the tesiiniony of Foremen Dupuve, McNary,' and Bimberg,chose testimony is credited.Walton did not testify 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrim Shop DepartmentA year later,on April IS, 1944,General Supei intendentRoberts told him that lie would have to take a demotion to a production job.Schieman refused the demotion and asked for and received his releaseThe Board contends that respondent was actuated by' anti-union bias in itstreatment of Schieman.Respondent alleges that Schieman was demoted pursu-ant to a reduction in force.Erwood testified without contradiction that the pay roll in the Trim Shop De-partment decreased from $28,882.00 in January 1944, to$24,992 00 in April 1944.Also, it is undenied that the night shift in the Trim Shop Department was elimi-nated about the time of Schieman's demotion.The undersigned finds that therewas a reduction in force in the department at the time of Schieman's demotion.Even though there was a reduction in force with a consequent need foi reduc-tion in the supervisory staff, the basis on which Sehielnan was selected for de-motion must be considered.The supervisory staff was as follows:Superintend-ent Roberts was in general charge of the departmentGeneral Foreman Farrwas in active charge of the operations.Schieman was foreman of the dayassembly shift.Harold Moss, an assistant foreman, was in charge of the dayshift in the sewing roomNorman Marshinent,an assistant foreman, was incharge of all operations on the night shift.12Of the three foremen,Schieman,Moss, and Marshment,Schieman was juniorin the Trim Shop Department and the only one who did not have trimming ex-perience.Marshment's experience in the department dated from 1938Hebecame an assistant foremanon March 15,1943, approxnuatel^ the sauce timewhen Schieman transferred to the department.Moss' experience also datedfrom 1938,when he was a foreman.He worked in another department fromJuly 16, 1942untilMarch 26, 1943 when he returned to the department as anassistant foreman.There was disagreement as to duties of John SpaldingThe pci sonnel recordsof respondent listed his classification as assistant foreman from November 1942to January1, 1945.Schieman testified that he displaced Spalding and thatRoberts had told him that Spalding could not handle the job. Roberts testifiedthat Spalding,whose experience in the department went back to 1938, actuallywas working as a trimmer at the time of Schieman's demotion.Roberts told Schieman that he would have to demote him because of a reduc-tion in force and that he wanted a professional triinnier"Schieman repliedthat he would take a release rather than a demotion.Roberts then took him toJoe Andrews,head of the TimeStudyDepartment,and tried unsuccessfully toplace him there.Farr later handed him his release and said "Fred . . . 'Iwouldn't let that be a quit-slip.Iwould take it clown to Bob [Erwood],becauseI think lie will do something for you. . . . you are too valuable to let go."Schieman went to Erwood and the latter said,"Are you in a hurry for that? .. .I.etme take it for a couple of clays."Erwood later told Schieman that he couldplace him only in a production job. Schieman then took the release.Schieman also complained to Walton that lie was"getting a dirty deal"Walton replied."I don't think soRoberts talks well of you."1'Both Erwin and Roberts testified that assistant foremen and foiemen had equal an-thority and that the only difference between the categories was in the method of com-pensation, foremen being employed on a salaried basis and assistant foremen, on an hourlybasisSchieman testified that Roberts, at the time of his transfei to the department, toldhim that lie'aas next in line of authority after Farr and that lie did give orders to moss,but he also testified that it was not necessary to give Moss ordersThe testimony ofEriood and Robei is is credited on this point.11Schieman did not have that experience.This, and the following findings,are based onSchieman's testimony. EDWARD G. BUDD 1VIANUFACTURING COMPANYSchieman was a member of the UnionHis union activity included leavingmembership cards on the desks of Farr and llarshment and asked the latterif he wanted to join llarshnient replied that he was not interested.The undersigned concludes and finds that Schieman was not demoted for unionactivities, but solely because of a redni tion in forceIt is true that he had notrimming experience, that none had been required of hnn when he was transferred,aridthat he had received no complaints as to his workHowever, it is also truethat the iednetion in force required a consolidation of shifts and that Moss,who took over supervision of the entire clay shift, had to supervise the sewingand assembly sections"The undersigned is unable to conclude that Roberts'expressed reason for the demotion, 1 e. that he needed a professional trimmer,vvas not the actual reasonScliieman's union activities were of a minor characterand nor of great significance in the entire picture of organizational activity at theplantHe undoubtedly was doing what others were doing. Respondent, whileviolently opposed to the Union, was following the course of ridding itself of anyof the leaders of the Union whodidnot stop organizing.There is no proof ofany such action against the members as such.1' The statements and activitiesof Roberts, Farr, and Erwood in SI'hieman's behalf indicate a genuine desire toretain Schiernan and not get rid of him. The undersigned finds that this chargeof discrimination has not been sustained by the evidence.TV CITE EFFECT OF TILE l'NF\IRL\EOR PRACTICESUPONCOMMERCEThe activities of respondent set forth in Section III, above, occurring in con-nection with the operations of respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffi;:, and commerce amongthe several States, and such of them as have been found to be unfair labor prac-tices tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerceVTHE REMEDYSince it has been found that respondent has engaged in unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the ActIt has been found that the respondent discriminated in regard to the hire andtenure of employment or Oscar Owens It will therefore be recommended thatthe respondent offer him iunnediate and full reinstatement to his former or sub-stantially equivalent positron without prejudice to his seniority and other rightsand privilegesIt will be further recommended that respondent make 11im wholelot- any loss of pay he u;ay have suffered by reason of iespondent's discrimina-tion by payment to him of a sum of money equal to the amount he would haveearned as wages from the date of the discrimination against him to the date ofthe respondent's offer of reinstatement, less his net earnings during said period.16Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:u The foremen retained all had that experience and had longer service in the department but respondent had no fixed seniority rule16There is no clear evidence to prove that Schieman's supervisors learned of his activities.'RBy "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-\nhere than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking emplovment elsewhere. SeeMatterof Crossett Lumber Company.S N L R B 440 Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered asearningsSee Republic Steel Corporation v N L R. B,311 U. S 7 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Foreman's Association of America, Chapter 77, unaffiliated, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3By discriminating in regard to the hire and tenure of employment of OscarOwens, thereby discouraging membership in Foreman's Association of America,Chapter 77, the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.4 The aforesaid unfair labor practices ate unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5.The respondent by demoting Fred P. Schieman has not engaged in unfairlabor practices within the meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Edward G. Budd ManufacturingCompany, Detroit, Michigan, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Foreman's Association of America, Chapter77, or any other labor organization of its employees by laying off, discharging, orrefusing to reinstate any of its employees and from refusing to employ any mem-ber of that union or in any other manner discriminating in regard to their hireand tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Foreman's Association of America, Chapter 77, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purposes of collectivebargaining, or other mutual aid or protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Offer to Oscar Owens immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rightsand privileges;(b)Make whole Oscar Owens for any loss in pay he may have suffered byreason of the respondent's discrimination against him, by payment to him of asum of money equal to that which he normally would have earned as wages fromthe date of his discharge to the date of the respondent's offer of reinstatementless his net earnings' during such period;(c)Post immediately at its plant at Detroit, Michigan, copies of the noticeattached to the- Intermediatd Report herein, marked "Appendix, A."Copies ofsaid notice to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by the respondent, be posted by it immediately, uponreceipt thereof, and maintained for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insure thatsaid notices are not altered, defaced, or covered by other material ;17See footnote 16,supra. EDWARD G. BUDD MANUFACTURING COMPANY623(d)Notify the Regional Director for the Seventh Region in writing withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the complaint, insofar as it alleges that therespondent discriminated in regard to the hire and tenure of employment ofFred P. Schieman be dismissedAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party may within fifteen (15) days from the date of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Rochambeau Building, Washington,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereofAsfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to the Board.SiaxEV L FEILER.Trial Ewamtner.Dated June 23, 1945.APPENDIX ANOTICE TO ALLE1ipLUy-EEsPursuant to recommendations of It Trial Examiner of the National Labor Re-lationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assistFOREMAN'SASSOCIATIONOF AMERICA,CHAPTER 77or any other labor organization, to bargain collectively through representa-tives of then- own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their tormier or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Oscar OwensAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against679100-46-vol 65-41 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDany employee because of membership in or activity on behalf of any such labororganization.EDWARD G. BUDD MANUFACTURING COMPANY,EmployerDated ------------------By -------------------------- -----------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.